Citation Nr: 0333056	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-18 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for ear pain with 
vertigo as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for gastritis and 
stomach disease as a result of exposure to ionizing 
radiation.

4.  Entitlement to service connection for hiatal hernia as a 
result of exposure to ionizing radiation.

5.  Entitlement to service connection for gallstones as a 
result of exposure to ionizing radiation.

6.  Entitlement to service connection for polyps of the colon 
as a result of exposure to ionizing radiation.

7.  Entitlement to service connection for arthritis as a 
result of exposure to ionizing radiation.

8.  Entitlement to service connection for bowel problems and 
hemorrhoids as a result of exposure to ionizing radiation.

9.  Entitlement to service connection for prostate disability 
as a result of exposure to ionizing radiation.

10.  Entitlement to service connection for fungal disease as 
a result of exposure to ionizing radiation.

11.  Entitlement to service connection for visual disability 
as a result of exposure to ionizing radiation.

12.  Entitlement to service connection for headaches as a 
result of exposure to ionizing radiation.

13.  Entitlement to service connection for pain in the ribs 
and sides as a result of exposure to ionizing radiation.

14.  Entitlement to service connection for sinusitis as a 
result of exposure to ionizing radiation.

15.  Entitlement to service connection for blisters as a 
result of exposure to ionizing radiation.

16.  Entitlement to service connection for heart disease as a 
result of exposure to ionizing radiation.

17.  Entitlement to service connection for memory loss 
secondary to heart disease.

18.  Entitlement to service connection for polyps of the 
larynx as a result of exposure to ionizing radiation.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1955 to 
March 1959.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The veteran and his spouse testified before the undersigned 
Veterans Law Judge via videoconferencing technology in June 
2003.  A transcript of the hearing has been associated with 
the claims folder.

The Board observes that during his hearing, the veteran 
raised claims of entitlement to service connection for ear 
disability and vertigo, gastrointestinal disability and 
hemorrhoids, diabetes, thyroid disease, and heart disability 
on a direct (non-radiation) basis.  Inasmuch as the RO has 
not yet adjudicated these claims, they are referred to the RO 
for appropriate action.


REMAND

Initially, the Board notes that during the pendency of these 
claims, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the appellant's claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The veteran's service records indicate that he was a 
munitions specialist.  He claims that he worked with nuclear 
weapons at Altus Air Force Base, Oklahoma, and that his 
claimed disabilities resulted from exposure to radiation.  

During his June 2003 hearing before the undersigned, the 
veteran testified that he had been in receipt of Social 
Security Administration (SSA) disability benefits since 1988.  
As records supportive of the veteran's claims might be in the 
possession of the SSA, the RO should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.

The Board also notes that in April 2002 the RO sent the 
veteran a letter which was intended to comply with the 
notification requirements of VCAA.  The letter informed the 
veteran that if the evidence and information requested in the 
letter were not received within 30 days of the date of the 
letter, the RO would decide the claim based on the evidence 
of record and any records of VA examinations and opinions 
received by the RO.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

To avoid any prejudice to the veteran, the Board believes 
that the veteran should be provided another VCAA letter which 
appropriately informs him of the time limit for the 
submission of additional evidence and information, and also 
informs him that he may waive the one-year period for 
response.

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The letter should address all 
issues currently on appeal, and instruct 
the veteran with regard to the evidence 
necessary to substantiate his claims.  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

Specifically, the RO should inform the 
veteran that he should submit or identify 
medical or scientific evidence which 
supports his contention that his claimed 
disabilities are the result of exposure 
to ionizing radiation during his active 
military service.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

3.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  The RO should then undertake any 
other development it determines to be 
required, to include any development 
required under 38 C.F.R. § 3.311 (2003).

5.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



